—Appeal from a decision of the Workers’ Compensation Board, filed February 17, 1995, which denied the employer’s request for reimbursement.
Claimant was severely burned in the course of his employment on July 15, 1992 and was awarded workers’ compensation benefits at the maximum total disability rate of $400 per week from the date of his injury to February 22, 1993, when he returned to work. Subsequent hearings before a Workers’ Compensation Law Judge, held in November 1993 and October 1994, resulted in additional awards to claimant for permanent facial disfigurement and permanent partial loss of the use of his limbs. It was not until May 12, 1995, however, that the employer requested reimbursement in the amount of $9,897.12, representing the difference between the amount paid to claimant as his regular salary from July 15, 1992 to February 22, 1993, less the sums paid to claimant during that period in workers’ compensation bénefits. The request for reimbursement was denied as untimely and the employer appeals.
Pursuant to Workers’ Compensation Law § 25 (4) (a), an employer is not entitled to reimbursement of wages paid to a claimant from his or her award of workers’ compensation benefits if the employer has failed to file a request for such reimbursement prior to the time such compensation has been awarded (see, Matter of Pratt v Pratt Plumbing & Heating, 193 AD2d 1048). The employer’s request for reimbursement was well beyond the statutory time limit and was accordingly properly denied as untimely (see, Matter of Iamiceli v American Tel. & Tel., 189 AD2d 1040).
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.